                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                        Plaintiff,
                                                        Case No. 97-CR-98-6-JPS-JPS
 v.

 RANDY M. YAGER,
                                                                         ORDER
                        Defendant.


1.     BACKGROUND

       Defendant’s counsel filed a motion for compassionate release1 on

Defendant’s behalf. (Docket #2222). The Government filed a response and

Defendant subsequently replied. (Docket #2229, #2234). Defendant has

since filed both a supplement and a motion for an order to expedite a

hearing on his motion for compassionate release. (Docket #2237, #2238). The

Court has reviewed these submissions, concluding that Defendant’s motion

for compassionate release must be denied.




       1Alternatively, Defendant requests that the Court issue an order permitting
him to serve the remainder of his sentence on home confinement. (Docket #2222 at
6). Only the Bureau of Prisons (“BOP”) has the authority to determine whether a
defendant may serve the remainder of his or her sentence under home
confinement, not the courts. See United States of America v. Hollowell, 18-cr-180-pp,
2020 WL 4048487, at *1 (E.D. Wis. July 20, 2020) (citing CARES Act, Pub. L. 116-
136, § 12003(b)(1)(2)). Because the Court cannot grant Defendant’s request, his
motion for home confinement will be denied as moot.



 Case 2:97-cr-00098-JPS Filed 01/12/21 Page 1 of 8 Document 2239
2.     FACTS2

       In March 2016, Defendant pleaded guilty to one count of

participation in an enterprise engaged in racketeering activity and one

count of conspiracy to participate in an enterprise engaged in racketeering

activity, in violation of 18 U.S.C. §§ 1962(c) and 1962(d), respectively. The

racketeering offenses to which Defendant pleaded guilty stem from his

involvement in the Outlaws Motorcycle Club (“OMC”). Not only was

Defendant a member of this organization, but he also served as a chapter

president and then a regional boss. The underlying racketeering acts to

which Defendant pleaded guilty involved arson, violence, and murder,

among other things, in addition to conspiring to commit the same.

       The Court issued a warrant for Defendant’s arrest in 1997. However,

Defendant fled to Mexico, where he lived as a fugitive for almost twenty

years. He was apprehended in 2014. After being deported and transferred

to the United States, he was arraigned on the Second Superseding

Indictment in 2015. In July 2016, this Court sentenced Defendant to a total

term of imprisonment of 180 months to be followed by a total term of

supervised release of five years. (Docket #2184). His expected release date

is July 27, 2027.3

       Defendant is currently incarcerated at Federal Correctional

Institution Milan (“FCI Milan”) in Milan, Michigan. As of January 4, 2021,

there were 32 confirmed active inmate cases of COVID-19 and 13 staff




       2 The bulk of the information in this section can be found within the Second
Superseding Indictment, (Docket #2101), Defendant’s plea agreement, (Docket
#2170), and the Government’s response to Defendant’s motion, (Docket #2229).
       3  Fed. Bureau of Prisons, Find an Inmate, https://www.bop.gov/inmateloc/
(last visited Jan. 5, 2021).

                            Page 2 of 8
 Case 2:97-cr-00098-JPS Filed 01/12/21 Page 2 of 8 Document 2239
cases.4 A total of 197 inmates have recovered from the virus and three have

died.5 This Court previously recognized that the “open dormitory” living

situation at FCI Milan heightened a defendant’s risk of contracting COVID-

19. United States v. Berry, 09-CR-90-JPS, 2020 WL 4001932, at *1 (E.D. Wis.

July 15, 2020). Defendant argues that his limited mobility and various

health conditions increase the likelihood that he will become infected with

COVID-19 because he is dependent on the assistance of other inmates to

complete basic daily tasks.

       Defendant claims to suffer from a host of medical issues, including

hypertension, an unruptured aortic aneurysm, psoriasis, follicular disorder,

spinal stenosis, gadolinium poisoning, muscle weakness, enlarged prostate,

and unspecified abnormalities of gait and mobility. (Docket #2222 at 3, 10).

Defendant also claims that he has previously suffered from a heart attack.

(Id. at 3). Defendant is also considered obese, with a body mass index

(“BMI”) of 36.3. (Id. at 11). It is against this factual backdrop that the Court

evaluates Defendant’s motion.

3.     LEGAL STANDARD

       The Court can modify a term of imprisonment “upon motion of the

defendant after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf” or thirty days after the warden at the defendant’s

facility has received such a request for release, “whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A). There must also be “extraordinary and compelling

reasons warrant[ing] such a reduction[.]” Id. § 3582(c)(1)(A)(i).



       4 Fed.   Bureau      of      Prisons,        COVID-19        Coronavirus,
https://www.bop.gov/coronavirus/ (last visited Jan. 4, 2021).
       5   Id.

                            Page 3 of 8
 Case 2:97-cr-00098-JPS Filed 01/12/21 Page 3 of 8 Document 2239
       While § 3582(c)(1)(A) instructs that a reduction must also be

“consistent with applicable policy statements issued by the [United States]

Sentencing Commission,” this circuit recently held that the relevant policy

statement, U.S.S.G. § 1B1.13, is inapplicable to prisoner-initiated motions

for compassionate release. United States v. Gunn, 980 F.3d 1178, 1180

(7th Cir. 2020). Therefore, a court has discretion when determining what

constitutes an “extraordinary and compelling” reason warranting

compassionate release. Id. (“[T]he trailing paragraph of § 3582(c)(1)(A) does

not curtail a district judge’s discretion. Any decision is ‘consistent with’ a

nonexistent policy statement.”). A district court may also “make the same

determinations that would normally be left to the Director of the Bureau of

Prisons [under the catchall provision at U.S.S.G. § 1B1.13 n.1(D)].” United

States v. Brown, Case No. 01-CR-196-JPS, 2020 WL 4569289, at *4 (E.D. Wis.

Aug. 7, 2020). Yet, this Court will evaluate prisoner-initiated motions for

compassionate release with due regard for the guidance provided in

§ 1B1.13 because it “provide[s] a working definition of ‘extraordinary and

compelling reasons’ . . . [which] can guide discretion without being

conclusive.” Gunn, 980 F.3d at 1180; see also United States v. Mays, Case No.

1:08-cr-00125-TWP-DML, 2020 WL 7239530, at *3 (S.D. Ind. Dec. 9, 2020)

(evaluating compassionate motions brought under the “extraordinary and

compelling” prong of § 3582(c)(1)(A) with “due regard” for § 1B1.13).

       The commentary to the Sentencing Guidelines explains that

“extraordinary and compelling reasons exist” when “[t]he defendant is

suffering from a terminal illness, (i.e., a serious and advanced illness with

an end of life trajectory),” such as cancer or advanced dementia.

U.S.S.G. § 1B1.13 n.1.(A)(i). The commentary also considers a defendant’s

medical condition to be an extraordinary and compelling reason if:


                            Page 4 of 8
 Case 2:97-cr-00098-JPS Filed 01/12/21 Page 4 of 8 Document 2239
       [t]he defendant is suffering from a serious physical or mental
       condition, suffering from a serious functional or cognitive
       impairment, or experiencing deteriorating physical or mental
       health because of the aging process, that substantially
       diminishes the ability of the defendant to provide self-care
       within the environment of a correctional facility and from
       which he or she is not expected to recover.

Id. §1B1.13 n.1.(A)(ii).

        The Court will also consider whether “the defendant is not a

danger” to others or the community, as provided in 18 U.S.C. § 3142(g). Id.

§ 1B1.13(B)(2).

       Additionally, prior to modifying a term of imprisonment, the Court

must evaluate the sentencing factors set forth in 18 U.S.C. § 3553(a), if

applicable. 18 U.S.C. § 3582(c)(1)(A). Pursuant to § 3553(a), when

determining the sentence to be imposed, the Court shall consider, among

other things: the nature and circumstances of the offense; the defendant’s

history and characteristics; and the need for the sentence to (1) reflect the

seriousness of the offense, promote respect for the law, and provide just

punishment, (2) afford adequate deterrence, (3) protect the public, and (4)

provide the defendant with effective training, care, and/or treatment.

4.     ANALYSIS

       First, the Court notes, and the Government concedes, that Defendant

exhausted his administrative remedies. (Docket #2222-1, #2229 at 5). Next,

the Court determines whether Defendant has an extraordinary and

compelling reason warranting his release.

       This Court held that the outbreak of COVID-19, together with a

defendant’s underlying medical conditions that place the defendant at

“high risk” should he contract the disease, establish an extraordinary

reason warranting release. See, e.g., United States v. Gonzales, Case No. 13-


                            Page 5 of 8
 Case 2:97-cr-00098-JPS Filed 01/12/21 Page 5 of 8 Document 2239
CR-101-JPS, 2020 WL 4437154, at *4 (E.D. Wis. Aug. 3, 2020). Defendant is

obese, which, according to the Centers for Disease Control and Prevention

(“CDC”) increases one’s risk for severe illness from COVID-19.6 The CDC

also enumerates a number of heart conditions that could increase one’s risk

of severe illness, such as heart failure, coronary artery disease,

cardiomyopathies, and pulmonary hypertension.7 Although neither “aortic

aneurysm” nor “old myocardial infarction” are listed, the CDC recognizes

an aortic aneurysm as a condition that is related to heart disease.8 See also

United States v. Page, Crim. No. 3:15-cr-00055 (AWT), 2020 WL 7258034, at

*1 (D. Conn. Dec. 10, 2020) (recognizing the severity of defendant’s aortic

aneurysm, although it is not one of the heart conditions recognized on the

CDC’s list, because an aortic aneurysm can lead to a heart attack and other

complications). Defendant also suffers from hypertension. CDC guidance

states that “adults of any age” with hypertension or high blood pressure

“might be at an increased risk for severe illness from the virus that causes

COVID-19[.]”9 Although hypertension alone does not definitively place

someone at high risk of severe illness, in conjunction with Defendant’s

obesity and his aortic aneurysm, the Court finds that Defendant has



       6 Ctrs. for Disease Control and Prevention, Coronavirus Disease 2019
(COVID-19),        People      with       Certain         Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-conditions.html (last visited Jan. 5, 2021).
       7   Id.
       8 Ctrs. for Disease Control and Prevention, Heart Disease, Other Conditions
Related                     to                   Heart                    Disease,
https://www.cdc.gov/heartdisease/other_conditions.htm (last visited Jan. 4, 2021).
       9 Ctrs. for Disease Control and Prevention, Coronavirus Disease 2019
(COVID-19),        People      with       Certain         Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-conditions.html (last visited Jan. 5, 2021).

                            Page 6 of 8
 Case 2:97-cr-00098-JPS Filed 01/12/21 Page 6 of 8 Document 2239
established an extraordinary and compelling reason. Therefore, the Court

need not determine whether Defendant’s other medical conditions

establish additional extraordinary and compelling reasons.

       Next, the Court considers whether Defendant is a danger to any

other person or the community, pursuant to § 3142(g), and whether the

§ 3553(a) factors militate against his release. Defendant argues that the

§ 3553(a) factors in light of his age (64), dedication to education while

incarcerated, minimal risk level as determined by the BOP (see Docket

#2222-4), and severe medical conditions “weigh heavily in favor of release.”

(Docket #2222 at 14). Perhaps Defendant’s ambulatory issues, medical

conditions, and his personal development while incarcerated would

prevent him from harming others or the community, if the Court were

disposed to grant his motion. However, consideration of the remaining §

3553(a) sentencing factors weighs heavily against Defendant’s release.

Defendant was a leader of the OMC. As such, he conspired to have others

commit, participated in, and/or sanctioned violent and destructive acts

against others and their property throughout the United States. Defendant

has served less than half of his 180 month sentence for these heinous crimes.

Further, after committing the aforementioned offenses, Defendant fled

from the United States so as to avoid facing the legal consequences of his

actions. He lived as a fugitive in Mexico for nearly 20 years.

       In the case of fugitive defendants, “[t]he need for general deterrence

and to promote respect for the law, in particular, weigh strongly against

Defendant.” United States v. Hallahan, Case Nos. 1:99-cr-10045, 1:12-cr-

10054, 2020 WL 4193112, at *4 (C.D. Ill. July 21, 2020). To release Defendant

at this juncture “would suggest that one who disrespects the law . . . and

flee[s] the consequences may avail himself of its softer side to avoid


                            Page 7 of 8
 Case 2:97-cr-00098-JPS Filed 01/12/21 Page 7 of 8 Document 2239
responsibility. That cannot be; the sentence must promote respect for the

law.” Id. Defendant’s sentence must also reflect the serious nature of his

crimes. To release him now, after serving less than half of his sentence,

would certainly fail to satisfy that factor. Lastly, notwithstanding

Defendant’s medical issues and allegedly changed personality, the Court is

unconvinced that Defendant is not currently a flight risk. In light of the

§ 3553(a)   factors,   the   Court   will   deny   Defendant’s   motion   for

compassionate release.

5.    CONCLUSION

      Defendant has exhausted his administrative remedies and also has

suggested extraordinary reasons warranting his release. Nevertheless, the

Court has concluded that the § 3553(a) factors strongly militate against

Defendant’s release. Therefore, the Court must deny Defendant’s motion

for compassionate release. (Docket #2222). Defendant’s motion for an order

to expedite hearing of his motion, (Docket #2238), will be denied as moot.

      Accordingly,

      IT IS ORDERED that Defendant’s motion for compassionate release

(Docket #2222) be and the same is hereby DENIED; and

      IT IS FURTHER ORDERED that Defendant’s motion, in the

alternative, for home confinement (Docket #2222) and his motion for an

order to expedite a hearing on the motion (Docket #2238) be and the same

are hereby DENIED as moot.

      Dated at Milwaukee, Wisconsin, this 12th day of January, 2021.

                                     BY THE COURT:



                                     ____________________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge

                            Page 8 of 8
 Case 2:97-cr-00098-JPS Filed 01/12/21 Page 8 of 8 Document 2239
